Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 26, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156733                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 156733
                                                                   COA: 331787
                                                                   Cass CC: 15-010125-FH
  RICHARD ALLEN BAHAM,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 12, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 26, 2018
           s0419
                                                                              Clerk